Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Boyoung Yeum on 05/3/2021.
The application has been amended as follows: 
	
In the claims:

1.  	  An information processing apparatus comprising:
		a processor programmed to: 
			conduct a wireless communication with one of a plurality of wireless devices using a plurality of transmission methods, at least one of which has a plurality of channels; and
			change a currently established wireless communication with the one of the plurality of wireless devices with respect to at least one of a plurality of pairs of a transmission method and a channel according to: 
				(i) a predetermined selection order of the transmission methods and the channels, 
 which is the one of the plurality of wireless devices, and 
				(iii) comparison between 
					an estimated first amount of time that is calculated to be taken, to complete communicating a remaining amount of the wireless communication and complete communicating a target amount of the wireless communication, using a first pair of a transmission method and a channel, and 
					an estimated second amount of time that is calculated to be taken to complete communicating the target amount of the wireless communication using a second pair, different than the first pair, of a transmission method and a channel, 
		wherein the first pair is switched to the second pair to be used by the information processing apparatus in response to the first amount of time being larger than the second amount of time.

2.  	    The information processing apparatus according to claim 1, wherein the processor is programmed to:
		communicate with the plurality of wireless devices comprising a plurality of communication counterpart devices; and
		separately select at least one of a transmission method and a channel to be used in a wireless communication with each of the communication counterpart devices.

		when predetermined transmission method and channel provided in the information processing apparatus match predetermined transmission method and channel provided in the communication counterpart device, and when one or both of (i) the predetermined transmission method and channel provided in the information processing apparatus and (ii) the predetermined transmission method and channel provided in the communication counterpart device are unavailable, stand by until both (i) and (ii) become available or select another transmission method and another channel.
	4.  	  The information processing apparatus according to claim 3, wherein the predetermined transmission method and channel are a transmission method and a channel which have a highest communication quality.
	5.  	  
	6.  	  A non-transitory computer readable medium storing an information processing program that, when executed, causes a computer to:
		conduct a wireless communication with one of a plurality of wireless devices using a plurality of transmission methods, at least one of which has a plurality of channels; and
		change a currently established wireless communication with the one of the plurality of wireless devices with respect to at least one of a plurality of pairs of a transmission method and a channel according to: 
			(i) a predetermined selection order of the transmission methods and the channels, 
a communication counterpart device which is the one of the plurality of wireless devices, and 
			(iii) comparison between 
				an estimated first amount of time that is calculated to be taken, to complete communicating a remaining amount of the wireless communication and complete communicating a target amount of the wireless communication, using a first pair of a transmission method and a channel, and
				an estimated second amount of time that is calculated to be taken to complete communicating the target amount of the wireless communication using a second pair, different than the first pair, of a transmission method and a channel, 
		wherein the first pair is switched to the second pair to be used by the computer in response to the first amount of time being larger than the second amount of time.
	7.  	  An information processing apparatus comprising:
		communication means for conducting a wireless communication with one of a plurality of wireless devices using a plurality of transmission methods, at least one of which has a plurality of channels; and
		changing means for changing a currently established wireless communication with the one of the plurality of wireless devices with respect to at least one of a plurality of pairs of a transmission method and a channel according to: 

			(ii) a transmission method or a channel provided in a communication counterpart device which is the one of the plurality of wireless devices, and 
			(iii) comparison between 
				an estimated first amount of time that is calculated to be taken, to complete communicating a remaining amount of the wireless communication and complete communicating a target amount of the wireless communication, using a first pair of a transmission method and a channel, and
				an estimated second amount of time that is calculated to be taken to complete communicating the target amount of the wireless communication using a second pair, different than the first pair, of a transmission method and a channel, 
		wherein the first pair is switched to the second pair to be used by the information processing apparatus in response to the first amount of time being larger than the second amount of time. 
	8.	  
	9.	  The information processing apparatus according to claim 1, wherein:
		the estimated first amount of time is a sum of a standby time and a communication time required to complete communicating the remaining amount of the wireless communication and complete communicating the target amount of the wireless communication, using the first pair of the transmission method and the channel, and 
		the  second amount of time is a sum of a standby time and a communication time required to complete communicating the target amount of the wireless communication using the second 
	10.	    
	11.	
	12.	  
  
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1-4, 6-7, 9 are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claim 1, 6 and 7, the apparatus, and non-transitory computer readable medium storing an information processing program that, when executed, causes a computer to:

		change a currently established wireless communication with the one of the plurality of wireless devices with respect to at least one of a plurality of pairs of a transmission method and a channel according to: 
			(i) a predetermined selection order of the transmission methods and the channels, 
			(ii) a transmission method or a channel provided in a communication counterpart device which is the one of the plurality of wireless devices, and 
			(iii) comparison between 
				an estimated first amount of time that is calculated to be taken, to complete communicating a remaining amount of the wireless communication and complete communicating a target amount of the wireless communication, using a first pair of a transmission method and a channel, and
				an estimated second amount of time that is calculated to be taken to complete communicating the target amount of the wireless communication using a second pair, different than the first pair, of a transmission method and a channel, 
		wherein the first pair is switched to the second pair to be used by the computer in response to the first amount of time being larger than the second amount of time…in combination of other limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461